          Case 1:16-cr-00233-AKH Document 119 Filed 06/08/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 ISAAC TORRES,                                                  :
                                                                :
                                          Petitioner,           :   ORDER GRANTING PETITION
              v.                                                :   FOR HABEAS CORPUS
                                                                :
 UNITED STATES OF AMERICA,                                      :   16 Cr. 233 (AKH)
                                                                :
                                          Respondent.           :
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 On October 16, 2016, Petitioner Isaac Torres pled guilty to two of the four counts

in his Indictment: (1) conspiracy to commit Hobbs Act robbery in violation of 18 U.S.C. § 1951

(“Count One”); and (2) possessing a firearm in furtherance of a “crime of violence,” in violation

of 18 U.S.C. § 924(c) (“Count Four”). See ECF Nos. 10 (Indictment) and 29 (Plea). Torres was

also charged with one count of attempted Hobbs Act robbery and one count of conspiracy to

distribute narcotics, but did not plead guilty to either of those counts. See, e.g., ECF No. 27, at

20:7-8 (Torres is guilty only of “the crimes alleged in Counts One and Four of the indictment”).

Now before me is Torres’s petition, filed on May 12, 2020, made pursuant to 28 U.S.C. § 2255,

seeking to vacate his conviction on Count Four on the grounds that conspiring to commit Hobbs

Act robbery is not a “crime of violence.” See ECF No. 115. The petition is granted.

                 As the government recognizes in its opposition letter, I have already granted

substantively identical habeas petitions brought by Torres’s two co-defendants. See ECF Nos.

95 (Angel Velasquez) and 106 (Carlos Ortiz). See ECF No. 118 (“Of course, the Government

recognizes that the Court has held with both co-defendants that relief is appropriate.”). The same

reasoning applies with equal force here. Torres, like both of his co-defendants, allocuted only to

conspiracy to commit Hobbs Act robbery, and not to any valid predicate capable of supporting a

Section 924(c) charge. See, e.g., ECF No. 27, at 14:15-16 (The Government: “[T]he Hobbs Act
         Case 1:16-cr-00233-AKH Document 119 Filed 06/08/20 Page 2 of 2



robbery conspiracy would satisfy the [crime of violence].”). Accordingly, and for all the reasons

set forth in my orders as to Torres’s co-defendants, see ECF Nos. 95, 106, the instant petition is

granted. The Clerk is directed to close out the open motion (ECF No. 115).

               Torres shall appear for resentencing at 11:00 a.m. on September 9, 2020. The

Court directs Probation to prepare a supplemental Presentence Investigation Report to calculate a

revised guideline range and update the Court on Torres’s behavior while in custody, which

supplemental report shall be completed and distributed to the parties and the Court at least two

weeks before Torres’s resentencing.



               SO ORDERED.

Dated:         June 8, 2020                      ______________/s/_____________
               New York, New York                    ALVIN K. HELLERSTEIN
                                                     United States District Judge




                                                 2
